Opinion issued January 24, 2013




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-13-00053-CR
                            ———————————
                   IN RE JASON RAY BOUCHARD, Relator



            Original Proceeding on Petition for Writ of Prohibition



                          MEMORANDUM OPINION

      Relator, Jason Ray Bouchard, has filed, pro se, an application for writ of

prohibition,1 stating that he is competent to stand trial. He requests an order that

his trial setting not be delayed, and he be allowed to proceed pro se in the appellate

process while maintaining his legal representation before the trial court.
1
      The underlying case is State of Texas v. Jason Ray Bouchard, No. 1245909, in the
      178th District Court of Harris County, Texas, the Honorable David Mendoza
      presiding.
      Relator is represented by counsel.          He is not entitled to hybrid

representation. Gray v. Shipley, 877 S.W.2d 806, 806 (Tex. App.—Houston [1st

Dist.] 1994, orig. proceeding); Rudd v. State, 616 S.W.2d 623, 625 (Tex. Crim.

App. 1981).

      Accordingly, we deny the petition for writ of prohibition.



                                 PER CURIAM

Panel consists of Justices Jennings, Higley, and Sharp.

Do not publish. TEX. R. APP. 47.2(b).




                                         2